                                        381 Filed 08/12/20
         Case 7:13-cr-00880-CS Document 382       08/11/20 Page 1 of 1




                               Green & Willstatter
                                   Attorneys at Law
                               200 Mamaroneck Avenue
                                       Suite 605
                             White Plains, New York 10601
                                         _______
Theodore S. Green                    (914) 948-5656
Richard D. Willstatter             FAX (914) 948-8730          e-mail: willstatter@msn.com




                                                August 11, 2020


Honorable Cathy Seibel
United States District Court
300 Quarropas Street
White Plains, New York 10701

                                  Re: United States v. Roberto Margolla
                                        13 Cr. 880 (CS)
Dear Judge Seibel:

        This is an application for a “Nunc Pro Tunc”order appointing me to represent Mr.
Margolla from October 22, 2019 forward on his second violation of supervised release.
The initial order of appointment authorizes services from May 4, 2020 forward, the date I
first appeared in Court for this VOSR. I am advised by the CJA Clerk that such an order
is required if I am to submit for work before May 4, 2020.

       On October 22, 2019, I spoke with Orange County Legal Aid about Mr.
Margolla’s state court guilty plea. I received the initial VOSR report in January 2020,
engaged with the USPO and the Court’s Deputy on April 30, and spent 1.1 hours on the
case on May 1, 2020. The time before May 4, 2020 totals 1.7 hours.

                                                Very truly yours,

                                                /s/
                                                RICHARD D. WILLSTATTER
The above-referenced order of appointment is hereby
amended to authorize services beginning October 22, 2019.




                                                         August 12, 2020
